Title: Release from Lawrence Washington, 17 June 1752
From: Washington, Lawrence
To: Washington, George


 17 June 1752. “This Indenture . . . Between Lawrence Washington of the County of Fairfax . . . and George Washington of the County of King George . . . in Consideration of the Natural Love & affection which he hath and Doth bear unto his Loving Brother George Washington hath Remised Released and forever quit claim . . . unto the

said George Washington and to his heirs forever, all the Right Title Interest Property Claim and Demand which I have . . . as heir at Law unto Augustine Washington . . . unto three lotts of Land Containing half an acre each, Situate Lying and being in the Town of Fredericksburg . . . & Numbred in the Plan of the said Town Thirty three, Thirty four, & forty . . . the same three Lotts of Land being now the Property of the sd George Washington as tenant for Life (by the Last will and Testament of the sd Augustine Washington Deceased) . . . .”
